Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 of our report dated September 13, 2007, relating to the consolidated financial statements of Dematco, Inc. appearing in the Company’s Annual Report on Form 10-KSB for the year ended May 31, 2007. Camarillo, California By: /s/Farber Hass Hurley LLP March 20, 2008 Farber Hass Hurley LLP (Formerly Farber Hass Hurley & McEwen LLP) 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
